IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50417
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ENRIQUE GUTIERREZ-MARTINEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                    USDC No. DR-99-CR-680-01
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Enrique Gutierrez-Martinez appeals his sentence following

his guilty plea conviction for illegal reentry following

deportation in violation of 8 U.S.C. § 1326(a) and (b).

Gutierrez argues that a prior felony conviction is an element of

the offense that must be alleged in the indictment rather than a

sentencing factor.   Gutierrez acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve the issue for possible Supreme

Court review in the light of Apprendi v. New Jersey, 120 S. Ct.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50417
                                -2-

2348 (2000).   Gutierrez’s argument is foreclosed by

Almendarez-Torres, 523 U.S. at 235.   See United States v. Dabeit,

___ F.3d ___ (5th Cir. Oct. 30, 2000, No. 00-10065), 2000 WL

1634264, at *4.

     AFFIRMED.